DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 3/31/2021 amended claims 1-2, 5-6, 8-9 and 16 and cancelled claims 3-4 (claim 2 is also cancelled via examiner’s amendment discussed below).  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 112 rejections, the 35 USC 102 rejection over Derradji and the 35 USC 103 rejections over Dzhevakov in view of Serafini and Dzhevakov in view of Serafini further in view of Fowler as evidenced by Gray from the office action mailed 1/21/2021; therefore these rejections are withdrawn.  Also, applicants’ amendments in light of their arguments are persuasive in overcoming the double patenting rejection from the office action mailed 1/21/2021; therefore this rejection is also withdrawn.  For the reasons discussed below claims 1 and 5-17 are allowed.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2021 was filed after the mailing date of the non-final office action on 1/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please AMEND claim 1 as follows:
At the END of claim 1 please add the following phrase:
------------ “; and
wherein the phthalonitrile compound comprises one or more compounds represented by compositional formula of Chemical Formula 1 and compounds represented by compositional formula of Chemical Formula 5:

[Chemical Formula 1]
[R11R122SiO1/2]a[R11R12SiO2/2]b[R122SiO2/2]c[R11SiO3/2]d[R12SiO3/2]e[SiO4/2]f
wherein, in Chemical Formula 1,
each R11 is independently a substituent of the following Chemical Formula 2,
each R12 is independently hydrogen, an alkyl group, an alkenyl group, an alkynyl group, an alkoxy group, or an aryl group,
each of a, b, and c is a positive number,
each of d, e, and f is 0 or a positive number, and
a+b+c+d+e+f is 1;

[Chemical Formula 2]

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein, in Chemical Formula 2,
X is a group connected to the silicon atom of Chemical Formula 1, and is a single bond, an oxygen atom, a sulfur atom, -S(=O)2-, a carbonyl group, an alkylene group, an alkenylene group, an alkynylene group, -C(=O)-X1-, or -X1-C(=O)-, and X1 is an oxygen atom, a sulfur atom, -S(=O)2-, an alkylene group, an alkenylene group, or an alkynylene group,
each of R21 to R25 is independently hydrogen, an alkyl group, an alkoxy group, a hydroxyl group, a cyano group, or a substituent of the following Chemical Formula 3, and at least one of R21 to R25 is a substituent of the following Chemical Formula 3;

[Chemical Formula 3]

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


wherein, in Chemical Formula 3,
Y is a single bond, an oxygen atom, a sulfur atom, -S(=O)2-, a carbonyl group, an alkylene group, an alkenylene group, an alkynylene group, -C(=O)-X1-, or -X1-C(=O)-, and X1 is an oxygen atom, a sulfur atom, -S(=O)2-, an alkylene group, an alkenylene group, or an alkynylene group,
each of R31 to R35 is independently hydrogen, an alkyl group, an 

[Chemical Formula 5]
R51aR52bSiO(4-a-b)/2

wherein, in Chemical Formula 5,
R51 is a substituent of the following Chemical Formula 6,
each R52 is independently hydrogen, an alkyl group, an alkenyl group, an alkynyl group, an alkoxy group, or an aryl group,
a is 0.01 to 0.4, and
b is 0.5 to 4;

[Chemical Formula 6]

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


wherein, in Chemical Formula 6,
X' is a group connected to the silicon atom of Chemical Formula 5, and is a single bond, an oxygen atom, a sulfur atom, -S(=O)2-, a carbonyl group, an alkylene group, an alkenylene group, an alkynylene group, -C(=O)-X1-, or -X1-C(=O)-, and X1 is an oxygen atom, a sulfur atom, -S(=O)2-, an alkylene group, an alkenylene group, or an alkynylene group,
each of R61 to R65 is independently hydrogen, an alkyl group, an alkoxy group, a hydroxyl group, a cyano group, or a substituent of the following  Chemical Formula 7, and at least one of R61 to R65 is a substituent of the following Chemical Formula 7;

[Chemical Formula 7]

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein, in Chemical Formula 7,
Y' is a single bond, an oxygen atom, a sulfur atom, -S(=O)2-, a carbonyl group, an alkylene group, an alkenylene group, an alkynylene group, -C(=O)-X1-, or -X1-C(=O)-, and X1 is an oxygen atom, a sulfur atom, -S(=O)2-, an alkylene group, an alkenylene group, or an alkynylene group,
each of R71 to R75 is independently hydrogen, an alkyl group, an alkoxy group, a hydroxyl group, or a cyano group, and two or more of R71 to R75 are cyano groups.” -------------



Please CANCEL claim 2.  



Spoke with Scott Cummings on 6/3/2021 and he agreed to the amendments discussed above.  



Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  applicants’ arguments regarding the prior art references of record are persuasive as Serafini discloses epoxide compounds that are similar to what is claimed but Serafini does not disclose a repeating unit as required by the instant claims and shown to be critical by the instant specification.  USPG-PUB No. 2018/0346646 (Kim et al) discloses the imide compound of the instant claims for use in a polymerizable composition.  Kim does not, however, teach the phthalonitrile compound of the instant claims and therefore claims 1 and 5-17 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771